DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on August 2, 2022 was received. Claim 1 was amended and claim 21 was newly added. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued May 2, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-13 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1 has been amended to recite that the entire bottom surface of the substrate is in contact with the upper surface of the substrate support, that upper surface being made of a solid material. Not only is this limitation unsupported by the disclosure as filed, the instant disclosure and claims in fact explicitly teach against this limitation by reciting lifting unit and suction holes on the substrate support which respectively lift the substrate and apply suction to portions of the bottom surface of the substrate, such that it cannot possibly be contacted on its entire surface by a solid upper surface of a substrate support. 
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 requires suction holes in the substrate support which suck and fix parts of the substrate. As indicated above, this configuration is physically impossible while also meeting the limitation of claim 1 that the solid upper surface of the substrate support contacts the entirety of the bottom surface of the substrate. Therefore this claim is indefinite, as it requires a physically impossible combination of elements. For the purposes of examination this claim will be understood to override the prior limitations in claim 1 that require the entire surface of the substrate to be contacted by the solid surface of the substrate support. 

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Ko et al. (US 2015/0314325) on claims 1 and 9-13 are withdrawn because Applicant amended claim 1 to require the entire surface of the substrate be in contact with the solid upper surface of the substrate support. 
Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al.
Regarding claim 21: Ko et al. discloses a substrate coating apparatus having a printing system (2000) which is a chemical liquid coating unit, a floatation table (at 2100 and 2200) which is a substrate support, and one or more drying units (at treatment system 3000) that remove the liquid carrier of the coating material, such that when there are two or more of them one can be considered a preliminary drying unit, where the substrate (4000) is supported by the floating table during the drying treatment (pars. 29, 32-34, 43, figure 1). Ko et al. further teaches that the substrate (4000) is supported partially by the floatation table but also partially by physical grippers, rollers or lift pins, such that the overall substrate support supports the substrate (4000) horizontally and flatly by contacting the substrate with a solid upper surface (par. 67, figure 5). 
Ko et al. further discloses that the drying can be done as a vacuum drying process (par. 32) which is done in a treatment system (par. 32) and further shows that one exemplary treatment system (8314) has a chamber (see figure 9). While Ko et al. fails to explicitly disclose a vacuum pressure forming unit, such a unit is inherently necessary to perform vacuum drying.
Ko et al. discloses that the treatment system (3000) includes “one or more of drying or baking, such as including vacuum drying or vacuum baking, chemical reaction (e.g., cross linking or chemical transformation from one compound to another), or densification (e.g., baking, such as including vacuum baking”, indicating that multiple drying units are used in at least one embodiment (par. 32).  While Ko et al. does not explicitly disclose that the preliminary drying unit only partially dries the liquid or that it is transferred to a subsequent drying unit while partially dried, these limitations are deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case, Ko et al. discloses that drying treatment can be done for a predetermined time until a particular criterion is met such as to allow the printed liquid layer to settle or flow (par. 38), meaning that Ko et al. is certainly capable of using the first of the plurality of drying devices to partially dry the coating such that it does not flow down, and thereafter transferring it to the next of the plurality of drying devices while it is still partially dried.  

Claim Rejections - 35 USC § 103
Claims 1, 7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. in view of Liu et al. (US 2007/0105401).
Regarding claim 1: Ko et al. discloses a substrate coating apparatus having a printing system (2000) which is a chemical liquid coating unit, a floatation table (at 2100 and 2200) which is a substrate support, and one or more drying units (at treatment system 3000) that remove the liquid carrier of the coating material, such that when there are two or more of them one can be considered a preliminary drying unit, where the substrate (4000) is supported by the floating table during the drying treatment (pars. 29, 32-34, 43, figure 1). Ko et al. further teaches that the substrate (4000) is supported partially by the floatation table but also partially by physical grippers, rollers or lift pins, such that the overall substrate support supports the substrate (4000) horizontally and flatly by contacting the substrate with a solid upper surface (par. 67, figure 5). 
Ko et al. further discloses that the drying can be done as a vacuum drying process (par. 32) which is done in a treatment system (par. 32) and further shows that one exemplary treatment system (8314) has a chamber (see figure 9). While Ko et al. fails to explicitly disclose a vacuum pressure forming unit, such a unit is inherently necessary to perform vacuum drying.
Ko et al. fails to explicitly disclose that the entire bottom surface of the substrate (4000) is contacted by the solid upper surface of the substrate support. However, Liu et al. discloses a similar processing apparatus having a vacuum drying system (300) which includes a substrate holder (320) that contacts the bottom surface of the substrate (325) with its entire upper surface (par. 40, figure 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a substrate holder (320) similar to that of Liu et al. for the apparatus of Ko et al. because Liu et al. shows that it is a functionally equivalent holder for a vacuum drying apparatus and can have a number of different configurations (par. 44), and simple substitutions of functional equivalents is not considered to be a patentable advance (MPEP 2144.06). 
Regarding claim 7: Ko et al. fails to explicitly disclose that the temperature of the substrate support is maintained constant during the drying. However, Ko et al. does teach that vacuum drying is wholly separate from vacuum baking, which suggests that vacuum drying requires no increased temperature compared to vacuum baking (par. 101). Furthermore, Ko et al. teaches that the temperature of the substrate support is controlled precisely by controlling the temperature of gas flow from the floatation table (par. 101, 105). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to maintain a constant temperature during the vacuum drying process because Ko et al. teaches that the temperature is controlled precisely and because Ko et al. suggests that vacuum drying does not require any change of temperature (par. 101).
	Regarding claim 9: Ko et al. discloses that the treatment system (3000) includes “one or more of drying or baking, such as including vacuum drying or vacuum baking, chemical reaction (e.g., cross linking or chemical transformation from one compound to another), or densification (e.g., baking, such as including vacuum baking”, indicating that multiple drying units are used in at least one embodiment (par. 32).  
	Regarding claim 10: Ko et al. teaches that vacuum drying and vacuum baking are two separate processes, and as such vacuum baking (or any other type of baking) will require a higher temperature than simple vacuum drying (see par. 101).
	Regarding claim 11: Ko et al. further discloses additional lift pins and an end effector provided in the drying unit (pars. 90, 101, figure 9) which are used to convey the substrate to its next desired station (par. 41). 
	Regarding claim 12: Ko et al. discloses that the vacuum dryer causes solidification of the liquid ink through removal of the carrier fluid (par. 32) such that no carrier fluid will be able to flow down on the substrate.
Regarding claim 13: Ko et al. discloses that the vacuum dryer causes solidification of the liquid ink through removal of the carrier fluid (par. 32). While Ko et al. does not explicitly disclose that the carrier fluid is a solvent, the limitation “partially dries the solvent contained in the chemical liquid” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case, since the vacuum drying unit does dry the carrier fluid, it is clearly also capable of drying a solvent, partially or fully. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. and Liu et al. as applied to claims 1, 7 and 9-13 above and further in view of Takamori et al. (US 6,261,007).
Regarding claim 8: Ko et al. fails to explicitly disclose the pressure of the vacuum drying unit. However, Takamori et al. discloses another substrate processing apparatus which includes a vacuum drying unit (109) which is exhausted until it reaches a predetermined vacuum degree, with 0.1 Torr being the given example, thus indicating that vacuum degree (i.e. pressure) is a result effective variable (col. 10 lines 22-47, figures 8-9). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to experiment and optimize the pressure of the vacuum drying unit of Ko et al. to reach a range of -50kpa and -90kpa (or about 83-380 Torr) because Takamori et al. teaches that the vacuum level is a result effective variable that should be predetermined to be a specific degree (col. 10 lines 22-47) and optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. and Liu et al. as applied to claims 1, 7 and 9-13 above and further in view of Kang et al. (US 2017/0005063).
Regarding claim 16: Ko et al. discloses that other substrate supports including vacuum grippers can be provided (par. 34), but fails to explicitly disclose a specific structure. However, Kang et al. discloses a substrate carrier (100) having a number of adsorption holes (110) which are suction holes which help seat the substrate (P) horizontally and flatly, and where the carrier is provided with a vacuum control unit (130) including vacuum valves (150) designed to allow the carrier to be moved freely without maintaining a connection to a vacuum pipe (pars. 60-61, 64-65, 69, figures 1-5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a carrier similar to that of Kang et al. as the vacuum gripper substrate support taught by Ko et al. because Kang et al. teaches that this allows free movement of the carrier throughout the apparatus without the need to be connected to a vacuum supply pipe constantly (par. 65). 
 Regarding claim 17: Ko et al. and Kang et al. teach that the adsorption holes (110) create suction zones which are simultaneously controlled by way of the vacuum control unit (130) (Kang et al. pars. 62-65).
Regarding claim 18: Ko et al. and Kang et al. teach that a vacuum pump selectively connects to the carrier (100) to supply the vacuum and is detachable when using the vacuum valve (150) to maintain the vacuum with the vacuum maintaining unit (131) (Kang et al. pars. 72-74).
Regarding claim 19: Ko et al. and Kang et al. disclose a vacuum maintaining unit (131) which is a vacuum holding part for maintaining the vacuum state (Kang et al. par. 66, figure 2). 
Regarding claim 20: Ko et al. and Kang et al. disclose that the vacuum maintaining unit (131) has inserted a vacuum valve (150) which includes a valve frame (156) that couples to the adsorption holes (110) and the vacuum pump, a ball valve member (154) which moves linearly to open or close the valve to allow access to or from the adsorption holes (110), an elastic member (153) which supports the linear movement of the ball (154), where the valve (150) is closed by way of the ball member (154) and elastic member (153) when the carrier (100) is detached from the vacuum pump and moved throughout the apparatus (pars. 69-72, figures 2-5). 

Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that Ko et al. fails to disclose the new limitation in claim 1 or the limitations about partially drying the liquid in new claim 21. Applicant also argues that the new limitation in claim 1 is supported by the figures and accompanying disclosure, particularly figure 5.
In response:
	Regarding claim 1, Applicant’s arguments are moot because they do not refer to the newly cited Liu et al. reference which does teach supporting a substrate in a vacuum drying chamber with a support fully contacting the bottom surface of the substrate. 
	Regarding claim 21, the limitations being discussed are intended use limitations and do not impart additional patentable weight to apparatus claims. Ko et al. is capable of performing the functions intended by the claim, as noted in the rejection above. 
	Regarding the new matter, Applicant points to figure 5 for support, but the figures are simply rough diagrams and nothing in the accompanying disclosure supplies explicit or implicit support indicating the bottom surface of the substrate is contacted “in its entirety” with a solid upper surface of the substrate support. In fact, figure 6 plainly shows holes in the substrate support to allow lift pins from the lifting unit (120) to lift the substrate. Paragraph 66 of the published Application clearly states that the lifting unit (120) is a necessary part of the invention. There is no suggestion anywhere that it is optional. Indeed, as one skilled in the art would recognize, there must be a way to remove the substrate from the support surface in a way that wouldn’t damage or excessively contact vital portions of the substrate, and this is often done by using lift pins as shown in the instant disclosure. Applicant’s disclosure clearly indicates that there are at the very least these holes within the substrate support to allow for lift pins to access the substrate, such that the substrate’s lower surface cannot possibly be contacted “in its entirety” by a solid portion of the substrate support. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        8/10/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717